908 F.2d 967Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawrence T. PHIFER, Plaintiff-Appellant,v.MAYOR AND CITY COUNCIL OF BALTIMORE CITY, Defendant-Appellee.
No. 90-3017.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 28, 1990.Decided:  June 26, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (C/A No. 89-1921-K).
Lawrence T. Phifer, appellant pro se.
John Spencer Wood, City Solicitors Office, Baltimore, Md.;    Avery M. Muller, Baltimore City Department of Law, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before K.K. HALL, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Lawrence T. Phifer appeals from the district court's order refusing relief under 42 U.S.C. Sec. 2000e-2.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Phifer v. Mayor & City Council of Baltimore City, C/A No. 89-1921-K (D.Md. Jan. 5, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED